DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims

Claims 1-9, 14-15, and 32-40, are presented for examination. Applicant filed a request for continued examination (RCE) on 06/03/2021 arguing against the previous § 101 rejection. Examiner has carefully considered Applicant’s arguments directed to the previous § 101 rejection but finds them not persuasive. Examiner has, therefore, maintained the previous § 101 rejection for claims 1-9, 14-15, and 32-40, in the instant Office action. 

Examiner’s Remarks



The prior art of record, Barthelomew (2008/0306848 A1) teaches generally a system and a method for generating online search results for a customer. The prior art, however, fails to teach: “(d) using the backend computer system to search one or more databases to (i) identify items of collateral, if any, that satisfy the customer desired or acceptable specification information and (ii) identify finance programs, if any, that are available for the identified items of collateral; (e) based upon the results of the searching step and the customer desired or acceptable periodic payment information, using the backend computer 

Response to Applicant’s Remarks











Applicant argues: 
Here, the claimed invention clearly improves the technical field of online search results for a "shop by payment" search, i.e, an online search that searches for, and presents results showing, products that can be purchased by financing, based on the actual monthly payment required from that particular consumer, based on that consumer's actual credit and other search criteria. This is an improvement to this technical field, because it overcomes the existing technical problems of presenting search results based on estimated or ideal credit information, rather than actual credit information.



Still further, the claimed invention is clearly a "practical application" of the exception because it includes specific claimed additional elements that demonstrate that the claim as a whole is a practical application of the alleged abstract idea.

(Applicant’s Remarks: page 13).

Examiner respectfully disagrees. First, just because instant claims are found to be novel under § 102 and unobvious under § 103 does not imply that instant claims are patent eligible under § 101. None of the additional limitations of independent claims 1 and 9 integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception (MPEP § 2106.05(b)), nor do they render improvements to the functioning of a computer or to any other technology or technical field (MPEP § 2106.05(a)). These additional limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional limitations is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitations of independent claim 1 and 9 are either limitations describing the abstract idea, limitations describing insignificant extra solution activity, or limitations describing general-purpose computer carrying out its normal functions.  

The Core Wireless patent claim further required the application summary window list a limited set of data, "each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application." The Federal Circuit explained that this claim limitation restrains the type of data that can be displayed in the summary window. This limitation is directly comparable to the present claim limitations that "after the completion of steps (a) through (e), transmitting from the backend computer system to the computerized customer interface, via the Internet, and then presenting to the customer, in real time, via the computerized interface and without navigating away from the vendor website, information regarding only one or more of the identified items of collateral determined in step (e) to be available for purchase or lease by the customer pursuant to financing terms (i) for which the customer is prequalified and (ii) that satisfy the customer desired or acceptable periodic payment information, so that the customer is not presented with any information for items of collateral that are not prequalified as available to the customer for financing terms that satisfy the customer desired or acceptable periodic payment information" (claim 1) (emphasis added) and "(8) after the completion of steps (1) through (7), transmitting from the backend computer system to the add-on module, via the Internet, and then presenting to the customer, via the add-on module, in real time, and without navigating away from the vendor website, information regarding only one or more of the identified items of Page 16 of 19 collateral determined in step (7) to be available for purchase or lease by the customer pursuant to financing terms (i) for which the customer is pre-qualified and (ii) that satisfy the customer desired or acceptable periodic payment information, so that the customer is not presented with any information for items of collateral that are not pre-qualified as available to the customer for financing terms that satisfy the customer desired or acceptable periodic payment information" (claim 9).
(Applicant’s Remarks: pages 16-17).
NON-PROVISIONAL PATENT APPLICATION No. 13/644,931RESPONSE TO FINAL OFFICE ACTION OF 03-DEC-2020CUSTOMER No. 13902 
Examiner respectfully disagrees. The Federal Circuit Court, in Core Wireless, found the claims patent eligible under 35 U.S.C. § 101 because they reduced the steps required to display a limited set of information to the user and, therefore, improving the process by increasing the efficiency of mobile device. This is dissimilar to the instant claims because claims 1-9, 14-15, and 32-40, do not reduce the steps of a process and, therefore, do not increase the efficiency of a mobile device. Thus, the instant claims 1-7 and 16-24 are not patent eligible under 35 U.S.C. § 101 in view of Core Wireless.   
Claim Rejections - 35 USC § 101


35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-9, 14-15, and 32-40, are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-8, 14, and 32, is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 9, 15, and 33-40, is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-9, 14-15, and 32-40, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-9, 14-15, and 32-40, however, are directed to an abstract idea of generating online search results for a customer that takes into account customer pre-qualification for financing. The creation of generating online search results for a customer that takes into account customer pre-qualification for financing, as recited in the independent claims 1 and 9 belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The elements in independent claims 1 and 9, which set forth or describe the abstract idea of generating online search results for a customer that take into account customer pre-qualification for financing, are: “transmitting the customer desired or acceptable specification information related to an item of collateral desired by a customer, the identification information for the customer, and the customer desired or acceptable 
Prong 2: The additional claim limitations of independent claims 1 and 9 are: “a backend computer system” (claim 1), “a vendor web site” (claim 1), “a computerized customer interface generated by customer selection of a financing add-on program module link at the vendor web site” (claim 1), “the Internet” (claim 1), “a computerized credit information system” (claim 1), “a computer system with memory and one or more associated processors for operating a vendor web site” (claim 9), “an add-on module stored in the memory, the add-on module initiated by customer selection of a displayed add-on module link on the vendor web site” (claim 9), “a backend computer system that is in operative communication with the vendor web site computer system and the add-on module, wherein the computer system for operating the vendor web site, the add-on module, and the backend computer system are programmed with code to be able to communicate and interact” (claim 9), “obtaining customer desired or acceptable specification information related to an item of collateral desired by a customer” (claims 1 and 9), “obtaining identification information for the customer” (claims 1 and 9), “obtaining customer desired or acceptable payment see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a 
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 9 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims 1 and 9 are: “a backend computer system” (claim 1), “a vendor web site” (claim 1), “a computerized customer interface generated by customer selection of a financing add-on program module link at the vendor web site” (claim 1), “the Internet” (claim 1), “a computerized credit information system” (claim 1), “a computer system with memory and one or more associated processors for operating a vendor web site” (claim 9), “an add-on module stored in the memory, the add-on module initiated by customer selection of a displayed add-on module link on the vendor web site” (claim 9), “a backend computer system that is in operative communication with the vendor web site computer system and the add-on module, wherein the computer system for operating the vendor web site, the add-on module, and the backend computer system are programmed with code to be able to communicate and interact” (claim 9). Individually, the additional elements of independent claims 1 and 9 are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0047] FIG. 6 depicts an exemplary computer system 600 that can be used to implement the PPS 100. As used herein, the term "exemplary" indicates an example, and does denote a preferred or optimal sample. The computer system 600 can be a laptop, desktop, server, handheld device (e.g., personal digital assistant (PDA), smart phone, etc.), programmable consumer or industrial electronics. As illustrated, the computer system 600 includes a 
 
[0048] The computer system 600 includes memory 604, which can include volatile memory, nonvolatile memory, or both. Nonvolatile memory can include read only memory (ROM) for storage of basic routines for transfer of information, such as during boot or start-up of the computer. Volatile memory can include random access memory (RAM). The computer system 600 can include storage media 606, including but not limited to magnetic or optical disk drives, flash memory, and memory sticks. 

[0049] The computer system 600 incorporates one or more interfaces 608, including ports (e.g., serial, parallel, PCMCIA, USB, and FireWire) or interface cards (e.g., sound, video, network, etc.) or the like. In embodiments, an interface 608 supports wired or wireless communications. Input is received from any number of input devices (e.g., keyboard, mouse, joystick, microphone, trackball, stylus, touch screen, scanner, camera, satellite dish, another computer system, etc.). The computer system 600 outputs data through an output device, such as a display (e.g. CRT, LCD, plasma, etc.), speakers, printer, another computer or any other suitable output device. 

[0050] FIG. 7 depicts an exemplary computing environment for the system 100. The environment includes one or more clients 708, where a client 708 may be hardware (e.g., personal computer, laptop, handheld device, or other computing devices) or software (e.g., processes or threads). The environment also includes one or more servers 702, where a server 702 is software (e.g., thread or process) or hardware (e.g., computing devices), that provides a specific kind of service to a client 700. The environment can support either a two-tier client server model as well as the multi-tier model (e.g., client, middle tier server, data server and other models).
 
[0051] The environment also includes a communication framework 706 that enables communications between clients 700 and servers 702. In an embodiment, clients 700 correspond to local area network devices and servers are incorporated in a cloud computing system. A cloud is comprised of a collection of network accessible hardware and/or software resources. The environment can include client data stores 708 that maintain local data and server data stores 710 that store information local to the servers, such as the module library. 

This is a description of general-purpose computing system. Therefore, the additional elements of independent claims 1 and 9 are well-understood, routine, and conventional. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 9 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-8, 14, and 32, depend on independent claim 1; and dependent claims 15 and 33-40 depend on independent claim 9. The elements in dependent claims 2-8, 14-15, and 32-40, which set forth or describe the abstract idea of generating online search results for a customer that take into account customer pre-qualification for financing, are: “[transmitting] step includes providing the customer with both item specification information for the items of collateral and periodic payment information for the specific items of collateral” (claim 2), “the customer desired or acceptable payment information includes customer desired or acceptable payment duration” (claim 3), “[transmitting] step includes providing the customer with payment duration information for the items of collateral” (claim 4), “obtaining, using the computerized customer interface, trade-in information regarding a trade-in to be provided by the customer; and taking into account reduced prices of the identified items of collateral, as a result of the trade-in information, when performing [determining] step” (claim 5), “the credit data provider is a credit service bureau” (claim 6), “in [determining] step the customer is provided with periodic payment information for multiple finance options available to the customer for at least one item of collateral” (claim 7), “the customer desired 
Conclusion of Dependent Claims Analysis: Dependent claims 2-8, 14-15, and 32-40, do not correct the deficiencies of independent claims 1 and 9, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-9, 14-15, and 32-40, are rejected as directed to an abstract idea of generating online search results for a customer that take into account customer pre-qualification for financing without “significantly more” under 35 USC § 101.

Conclusion

























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619